Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Suparna Kanjila on 06/16/2022.

The application has been amended as follows: 

In The Claims:

Claim 41. (Currently amended) A plant or a plant part having stably incorporated into its genome an expression cassette comprising a [nucleotide sequence operably linked to a heterologous regulatory element active in said plant, the [nucleotide sequence comprising an R-gene encoding a protein having at least 90% sequence identity to SEQ ID NO: 47, wherein expression of said R-gene in said plant or plant part enhances resistance to Asian Soybean Rust (ASR) of said plant or plant part compared to a control plant not expressing said R-gene [


Claim 44. (Proposed) The plant or plant part of claim 41, wherein said [heterologous regulatory element comprises a promoter active in said plant or plant part and having at least 95% sequence identity to SEQ ID NO: 7.

Claim 47 is cancelled.

Claim 53. (Currently amended) An elite soybean plant comprising a nucleic acid comprising an [regulatory element active in the soybean plant, wherein expression of said R-gene in said plant enhances resistance to Asian Soybean Rust (ASR) compared to a control plant not expressing said R-gene.  

Claim 56. (Currently amended) The elite soybean plant of claim 53, wherein said heterologous regulatory element is a promoter having a nucleotide sequence as [

Claim 61. (Currently amended)  A method of controlling Asian Soybean Rust (ASR) in a field comprising the step of planting in the field a soybean plant, a plant part or a seed having stably incorporated into its genome a nucleic acid comprising an [heterologous regulatory element [

Claim 62. (Currently amended) A harvested product derived from the [

Claim 63. (Currently amended) A processed product derived from the harvested product according to claim 62, wherein the processed product is a flour, a meal, an oil, a starch, or a product derived from any of the foregoing, wherein the processed product comprises the R-gene encoding the protein having at least 90% sequence identity to SEQ ID NO: 47.

Claim 64. (Currently amended) A method of producing a plant with increased resistance to rust and comprising an R-gene, the method comprising introducing into a plant a [comprising an R-gene encoding a protein sequence having at least 90% sequence identity to SEQ ID NO: 47 operably linked to a heterologous regulatory element active in the plant [

Claim 65. (Currently amended) The method according to claim 64, wherein the introducing step comprises [:i.] transforming a plant cell with the nucleic acid molecule . [

Claim 71. (New) The method according to claim 64, wherein the introducing step comprises crossing a first plant comprising the nucleic acid molecule with a second plant not comprising the nucleic acid molecule. 

Claims 31-46 and 48-71, pending in this application are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a nucleic acid comprising a heterologous regulatory element operably linked to an R-gene encoding a protein having at least 90% identity to SEQ ID NO: 4 that confers Asian Soybean Rust (ASR), a transgenic plant/cell/part comprising said nucleic acid, or a method of controlling ASR in soybean by stably incorporating said R-gene in said plant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662